DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 are pending.
Election/Restrictions

Applicant's election without traverse of species of claim 8, Formula (3), in the reply filed on 02/09/2021 is acknowledged. 
The requirement is therefore made FINAL.
Applicant’s elected species is found free of prior art and the search is extended to other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-8 are under current examination.
Claim Objections
Claims 4, 7 and 8 are objected to because of missing period at the end of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 are rejected under 35 U.S.C. 112 (a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-7 are directed to a compound:

    PNG
    media_image1.png
    166
    770
    media_image1.png
    Greyscale
 
Claim 1 is drawn to millions of compounds can have any functional group, structure etc. known or will be known in future to perform functions, such as PDK inhibitor etc. with any point of linkage, with no specific core, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-7 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed Claim 1. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to only one compound of claim 8 with common structural features: 
PDK inhibitor = claim 4; 
Mitochondrial targeting group=claim 5;
Anthracycline moiety =claim 6; and linking of different functional units according to claim 7. 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-7.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 are indefinite as claim 1 recites a compound with no structural definition (other than anthracycline moiety) but a functional definition. It is unclear to the examiner what structures are embraced by any of the functional definition and their attachment.  Further, functional definition of a compound may change depending on new research and thus scope of claim is unclear. 
Appropriate correction required.
For compact prosecution any two moieties attached with anthracycline (the only structure provided by the applicant) will be considered as performing functions of PDK inhibitor and mitochondrial targeting group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Koch (WO 2012167255 A1).
Koch discloses anticancer prodrug of formula:

    PNG
    media_image2.png
    540
    1210
    media_image2.png
    Greyscale
 e.g. compound PPD-EMCH  reads on the instant claims, as the compound has anthracycline moiety from doxorubicin of the instant claim 6; and is attached to other moieties pentylPABC and EMCH, which are considered as PDK inhibitor and mitochondrial targeting group in any order:

    PNG
    media_image3.png
    494
    841
    media_image3.png
    Greyscale
 
With regard to the limitations of claims 2 and 3; “is activated by carboxylesterase---anthracycline moiety”; and “released PDK---OXPHOS)- Since the cited prior art discloses same compound as in the instant claims, the compound of the cited prior art is expected to have same properties activities etc. as in the instant claims whether recognized by the cited prior art or not. Thus the cited prior art reads on all limitations of the instant claims.
 Since the cited prior art reads on all the limitations of the instant claims 1-3 and 6, these claims are anticipated. 
Allowable subject Matter
Claims 8, present allowable subject matter over the prior art on record.
Objection
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623